Citation Nr: 1800176	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-09 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for left hip/leg disability.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.



FINDING OF FACT

Left leg sciatic nerve disorder is attributable to service-connected low back disability.


CONCLUSION OF LAW

The criteria for service connection for left leg sciatic nerve disorder are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran, nor his representative, has alleged prejudice or any issues with the duty to notify or the duty to assist.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Lastly, the Board has reviewed the record and finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


II.  Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Also, except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Having carefully reviewed the record, the Board finds that the evidence supports the claim of entitlement to service connection for left leg sciatic nerve disorder as secondary to service-connected low back disability.  Reports of VA examinations dated in November 2011 and September 2016 reflect complaints of pain in the low back to the left buttocks (i.e. hip area) and posterior left leg to calf.  The Veteran reported pain in the hip area from the back.  He denied a left hip "joint" problem.  These examination reports attribute left sciatic nerve pain to the Veteran's service-connected low back disability.  Therefore, the left hip/leg claim is granted.

The Board has chosen not to narrowly construe the Veteran's claim in this appeal as limited to the left hip joint since he is not a medical professional and merely seeks compensation for symptoms (i.e. pain) regardless of labels.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  With regard to the left hip joint, it is noted that the evidence of record shows no disability of the left hip joint during this appeal.  As such, service connection is not warranted for disability of the left hip joint (orthopedic disorder).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Sanchez- Benitez v. Principi, 259 F.3d 1356   (2001).  To the extent that a November 2011 x-ray report indicated that there were degenerative changes of the left hip, the Board believes that the left hip was misidentified in lieu of the right hip at that time based on subsequent x-ray findings.  Specifically, an x-ray study dated in May 2015, associated with the September 2016 VA examination report, shows unremarkable hips except for minimal osteoarthritic spurring on the right.

ORDER

Service connection for left leg sciatic nerve disorder is granted subject to the laws and regulations governing monetary awards.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


